Citation Nr: 0829550	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.06-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

(The issue of entitlement to service connection for a skin 
disorder, characterized as tinea pedis, tinea cruris and 
onychomycosis will be addressed by another Board action 
issued contemporaneously with the instant decision.)


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in June 2006. A transcript is of record.

The record indicates the veteran was denied a total 
disability evaluation based on individual unemployability 
("TDIU") by rating action dated in August 2005, and he did 
not appeal the decision by filing a notice of disagreement. 
By statement received in May 2007, the veteran again seeks 
entitlement to TDIU. The RO has not adjudicated this matter, 
and it is therefore REFERRED to the RO for appropriate 
action. 


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and, inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2003 and 
May 2004. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Additionally, a March 2006 letter 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).




Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical treatment records, 
hearing testimony, and lay statements from the veteran and 
his family are associated with the claims file. The veteran 
was afforded a VA examination. See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran was granted service connection for PTSD in a July 
2004 rating decision and assigned a 50 percent disability 
rating, effective April 11, 2003. The veteran contends that 
his PTSD is more severely disabling than is reflected by the 
currently assigned 50 percent disability rating. Because the 
severity of the disorder does not approximate findings which 
would support an increased rating, and VA is obligated to 
only apply applicable rating schedule to disability rating 
claims, the claim will be denied.See Massey v. Brown, 7 Vet. 
App. 204, 208, (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).


Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 
(2007) (Noting staged ratings analysis may also be 
appropriate in non-original rating claims). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.





The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 are as follows: 

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

 

Also of relevance to the evaluation of service-connected 
mental disorders is the Global Assessment of Functioning 
(GAF) rating, which is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). 

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. 

Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

In September 2004, a VA mental health progress note reported 
the veteran was requesting medication for assistance with 
anxiety, stating he was nervous, "shaky," irritable, and 
unable to sleep. The veteran reported that he attributed 
these symptoms to concerns about his physical health and a 
two month conflict with his sister. The examiner noted the 
veteran was not at risk for harm to self or others. The 
examiner diagnosed PTSD and anxiety, not otherwise specified. 

In December 2005, the veteran underwent a VA examination. The 
claims file and medical records were available and reviewed 
by the examiner. The veteran reported symptoms including 
chronic anger and irritability, trouble with authority and 
difficulty getting along with others, chronic anxiety and 
tension, feeling constantly on edge, and difficulty sleeping. 
He reported chronic hypervigilance and reported that he 
preferred to be left alone. The veteran stated he had 
intermittent intrusive thoughts of Vietnam, particularly at 
night and that he had frequent dreams and nightmares with 
anxious and aggressive content not always specifically 
related to the military. 

On clinical evaluation, the examiner observed the veteran was 
well groomed and generally cooperative. His affect was 
euthymic though somewhat tense and his thought process was 
logical with no evidence of thought disorder. His mood was 
variable with periods of depressed mood and tearfulness. He 
denied any active suicidal ideation, though did report 
occasional passive suicidal thoughts. His insight and 
judgement were good. The examiner diagnosed the veteran with 
PTSD and assigned a GAF of 55-60. The examiner noted the 
veteran's symptoms had caused difficulty in maintaining 
gainful competitive employment, working with others, and 
noted the veteran was self-employed with a somewhat 
diminished work capacity and difficulty interacting 
successfully with clients.

In June 2006, the veteran appeared at a Board hearing and 
testified that his PTSD had worsened. He reported that he did 
not sleep; that he was constantly fatigued and had numerous 
episodes of syncope and depression. The veteran also stated 
that he had "aches," and "pains" and although he was a 
cabinet maker and that he no longer could work. He stated he 
quit his job because he could not get along with the owner 
due to constant arguing and fighting. The veteran's wife 
reported that since they lived in Connecticut the veteran had 
at least 30 different jobs. The veteran's wife reported they 
rarely went anywhere because of the veteran's attitude. She 
further reported one instance where the veteran slashed her 
furniture with a carpet knife.

In December 2005 the veteran's GAF score was 55-60, which is 
indicative of moderate symptoms. There is no question that 
the GAF score and interpretations of the score are important 
considerations in rating a psychiatric disability. See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned. See 38 C.F.R. § 
4.126(a).

The evidence of record includes a VA examination report, 
hearing testimony and lay statements by the veteran, his 
wife, and a family friend. When the evidence of record is 
reviewed in light of the schedular criteria set forth above, 
the Board finds that the veteran's symptoms are not shown to 
approximate findings for a higher evaluation than 50 percent 
for PTSD.

There is no evidence of record that shows that the veteran 
has exhibited any of the symptoms necessary to warrant an 
increased disability rating. He is able to perform activities 
of daily living, and although he reported once having had 
suicidal ideation, it was noted that such was passive. He has 
denied having homicidal ideation, and exhibits no obsessional 
rituals which interfere with routine activities. There is no 
evidence of intermittently illogical, obscure or irrelevant 
speech - indeed, the veteran's hearing transcript as well as 
numerous correspondence of record reflect good communication 
skills. The December 2005 VA examiner noted no symptoms of 
near-continuous panic or depression which affected the 
veteran's ability to function independently, appropriately 
and effectively. The medical evidence is not reflective of 
findings that show he has impairment in reality testing or 
communication. The examiner reported the veteran's symptoms 
had caused difficulty, not an inability, as required for an 
increased rating, in maintaining gainful competitive 
employment, and noted the veteran was self-employed with a 
somewhat diminished work capacity and difficulty interacting 
successfully with clients.

Although the veteran has reported that he is unable to work, 
the record clearly demonstrates that he veteran has a myriad 
of disorders that impair his employability. To the extent 
that such disorders are service connected, as noted above the 
RO is directed to adjudicate the claim for the benefit, 
submitted by the veteran in May 2007. 

Given the foregoing, the Board must find that the veteran 
does not meet the criteria for the next higher rating of 70 
percent.

The symptoms experienced by the veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 50 percent rating. As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 50 percent 
rating. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


A rating in excess of 50 percent for post traumatic stress 
disorder is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


